Case 1:21-cv-02420-GPG Document1 Filed 09/07/21 USDC Colorado Pagelof9 —

’

FILED
U.S. DISTRIC :
DISTRICT OF COLOR Ro co

IN THE UNITED STATES DISTRICT COURT

i) -7 ,;
FOR THE DISTRICT OF COLORADO a SEP -7 PH Gr 15

PROY PL COLWELL

 

CLERK
Civil Action No. BY_____ pep, CLK!

(To be supplied by the court)

Worl. Stephon Schws ON, Plaintiff

Vv.

\\ Wu Trowchise Wat DBteobaey petwork.

 

>) Link Siwcks Tye.

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

Nev - Piigone c

COMPLAINT

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this tule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other’
_materials to the Clerk’s Office with this complaint.

 

 

* a

 
Case 1:21-cv-02420-GPG Document1 Filed 09/07/21 USDC Colorado Page 2 of 9

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Xi @ vk A\skhygodt 2 S328, CoFlis ne Dewwer CO

(Name and complete mailing ASE SON joy

x0 OHOPK \ ‘Ewal t hark ert OK _\ iC oatlok.” Lorn

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

i,
Defendant 1:86 DEVEL E lovers eoda warters 5 Yet, Netivorlé

(Name and complete mailing address

VEER. Rost, St. Dalles TX 1529) (Po.Oex =

(Telephone number and e-mail address if known)
en-

IH HOS LSS - DU) crmoils HT ep watysna |. -WeyTy O7- “1], Com

Defendant 2: © I ply S males “Te AS Losi omer cave

(Name and complete mailing address)

| Spocle Food Lowe Winsanig, Wl 543 5

(Telephone number and e-mail address if known)

 

 

Defendant 3: ,
(Name and complete mailing address)
(Telephone number and e-mail address if known) ‘
Defendant4: — 4 ch

 

(N ame and complete mailing address)

we

 

(Telephone number and e-mail address if known) .
Case 1:21-cv-02420-GPG Document1 Filed 09/07/21 USDC Colorado Page 3 0f9

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

 

 

 

Federal question pursuant to 28 U.S.C. §-1331 (claims arising under the Constitution,
laws, or treaties of the United States)

 

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

WS DA Beef Ad D-1- Gul GH
5, Code Title 1 et ol, eink. 21-Sub = D.

 

 

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

 

Plaintiff is a citizen of the State of € ol oY ode
If Defendant 1 is an individual, Defendant 1 is a citizen of n\ A

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of __- | eX AS : (name of
state or foreign nation).

Deféndant 1 has its principal place of business in Dal ls | A _ (name of
state or foreign nation). J

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:21-cv-02420-GPG Document1 Filed 09/07/21 USDC Colorado Page 4 of 9

‘D. STATEMENT OF CLAIM(S) —
State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your,claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person (s)

»

. - involved in‘each claim, and thé specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continie that
claim'or to assért the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

cam one: (eas Aechutet’s\ Distnbsdtor’s: Moduat Licbitity
og NIOWIOHS CK \ Sever Elven Cosiper a (ow
, |

Supporting facts:

( Sind Rabe Labitly whereas Fechiiteh vislahon
PY Ake devdent ‘st }eolt SefFey., ond. the
PONS wreleare grotocels for Aonow Consernelion
Nislste Title eX Cera) Safty Crvdings

; (2) Ss ghee house LON sulle wnt

1S Q ao )

a a) posed, o» “te the, Cwvsumey therefor
y ney Wieck of. SBA cet €ce

_AWWAL GHlto Kyara ( |

Thee’ hse fb ae pore , avd pork.

red, £eui\ and crag. \e ee “as Iw The

_S®SbRe Glorods Loa eg me rE aN

Rrodea\ oe do Sos Ros Prckiged :

Lisle Stoade s) Tye , . holatc 4 yy

Mame dh Sev .
Koowd \o Cop TViap o od Eleven WETS

avd GaAs Of Hig PSrastye ha, peo Fraajeliy

offered ox Ayman OW Lyn Ke)
cox homgw  Cousunnpltont on
regard to QYSbA ‘ FDA Wagins avd, ©: R
Case 1:21-cv-02420-GPG Document1 Filed 09/07/21 USDC Colorado Page 5 of 9

@ Seew Elevew Relates Cont Wer {6 distribale
: tordted prodoa| to thier fraychise stores today.

) Saoreles ase), Lshore Coor| Exibilg show Aros CS
ond thier LAGS ake sald \y “these Lronds¢ stores

Lar Comsein Ot ion, by Noy rats COnSoMELS kwowwel
oY CPG Ny ol a Copsumer cost of (sh, ati

ty

| (on (is mest. <o9es thos fat of this .G.ueek Jon
wrestigahion \:te food Stomp TeePanIs,
(5) I ke Conclusion) of Nepathe Shs siren, wyplies
the Combmuans covsompliop. Seven. Eleven ©
Tawled pradoals SH) porasilt ond Viable CaGE
SL porssils demogs. she: orgoiss, vpper ond jewer
“repralory Ssuslam, he damogg “Th has cred
Fo Pade” & Sshusan’s | Vout KOS Jeponty
poor as Nhe kydwece and liver Vs. pow chronle
asd Ashharges Wass (PA) oot Abroad es
Uriiru, WW, Bosal). He probity
Caosomehon \ney erMeENAT WY Sever Ql

Vaso We: Sdavkoo “Vo AC BEHAV

(6) a Qrsterwy \ass estes ot deat ®»)
— steer “of Ae! Xe RY Ow \ or

Tove | , vs : CorsomPdop . fons . Tors ed woud

\wer SY > |
Lome Ay sckeved. Owe Loo YORE Keown Sevev Vener
peheve “hy chores SSW yes CO, The \ctky
Nora Apaxond wd wes EQLLAT ero sds, \nave |
a od . \atix ON aisop os W's SS)
eth tah ace oS mone SALES EEE Me,

 

  
  
 
Case 1:21-cv-02420-GPG Documents Filed OOrlat ASPG Porerado Page:6 of 9

, 3
ttn

CLAIM TWO: _Nyuctartor, A So baa aii
sO Supporting facts: Niglatousd VAG am e NN Fiod wg oS)

of Xeclnaks prododt we
! Link. Swoiks tee)

pk NY \ talc Stoadles al alc. pradices qrotect - ~Kor Sevew
Elec Brod. “Vee proded amred, ree My RG \S

ow Sedlwes” erky aid Ibsls Geom, Winery, (IL
_ T \wese ety Seahucte ‘Ss Ore ofered | at ae 1 Shenae
© Kort lon ece \s Dewy | CO by, harsqing ON
pre As dys Ray, Shes o
eS Yeo Pordase Bayt ‘hes € \inle _snsaks Tie erodes
| eg ‘was Abe les es yey N98 cd a 5 Pein

¢ 3 CREA ond KFeshnEss. vow Ad,
wee s Ast le yn handle Whe Borers side
tks presen 4 peck Oe ;

(i) ‘pew Exeenalise, porecites ond 95 grete fear)
We WormbErays  GUAPIT Viale ting Tle XU Kindeac
hel, erdtoil swe «ted, 4 S\av SMe house es
wee how! Xeoreans ‘Carsow ow. oT MA esthesis

 Kormd\Qe AW Aaple Bread HYDE. Cre ave <
AAR? Sears, ASN Aon her Oo S<- sWaSte

 (opivel ade) geverally hraw 28h ilo 9

Unt, otiion = & ce souiwas Vs-
eet ‘3 EDA coated ov. SS Speke

WTS geaty foe oma: ‘copsemP}ioe %

- Waa, gorgesGoll, dusregaed tor Food Seftty,,
eo, | Welt, ‘ows. hte, for copsobnets ComaomPlion
\

Me

Wowo{erored pics’ Aesou00 as <)
porosities gwd patent ally

Krevelag Neem! ih, The yohucl Owl foe orm
reson of grave’ Ned. dy OS, Code Title 2

Fypdow
(s) MM Be Nerwow \rave se

w-
ATK Wow Rar Ay te:

Case BN Bocument 1. Filed, OR(OT/21 USDC Coloratiq* Page 7 of 9

s

(a) Fork? Coot “Extered Exins weil chow toriled

Verks a CoN tan
role cops 0 paras] C3

SS ond USDA XPress a > caged. Beek Ag,

as weet
BK cVsSiquen 5 Show of a
Severe 06 8 added, oth ere Arle Sto eks ; te

rach CESS
a Rasen Fives lege’ el ey cod

HRC, evaled- pred, .

7k The cn Wha Ang Pome | ‘a  oxors Or ated A
ex SRS: wd Ler res\pwralor gem,

TAIERUINKS lad, WS \wer wud | wat y track

kay S SsteX C (SNe West! ‘Se Aehyion

Ly
ee \RNs & ASN KS CRSS, N J

7 grogeesis of | cate ‘st she loner

Cl hve shows: Ne.
Orcgn SOs <0” & Kidveys ei 34 onc Cavgea|

: $i
_AseKon \s given ly Por
2 eu. bs, Savaty NS Wwode Aye To, (ARTA OW
| xX

HARK Sonesta “predvtion Thal
hes SWhese * ‘ocn Ovas. ad shoFixwws
\Wheape ‘YN, “SSoxson (er) States Thal bal
 & LARS | at Nis apres Lari cele lalwe overaug
\xke sear \s “SH-S6 all ween
This EoSyrrolioy ron na product if low
| eit shaiew wt pani esp 26K)! ‘reat dl

D4 x. » N Sait +
SOS Ee oe F

Sher 16 4eXal ek al to Work’ Ushwgou, wa plasty
Case 1:21-cv-02420-GPG Document1 Filed 09/07/21 USDC Colorado Page 8of9 °

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.” .

af million USD «a5 damage and a

Stro wg Message Sen\ 1s delour this

Helen oY osetol Oc\ oH Sedartoge TS
acti yet, evbl lic we | tore ON
Tile O\ od pombe rou S CFR’s reqslahis
Food Shuet \s wool felevated i these :
Usied States of American

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise-complies with the requirements of Rule 11.

 

 

(Revised December 2017)
&

Neg

Case 1:21-cv-02420-GPG Document1 Filed 09/07/21 USDC Colorado Page 9 of 9

“

. dh
vt
iy a ‘
a
“hn
hh
4
*
4
4 ‘ 4 .
:
i ’ te t ‘ * ' 76? t
we Jf 1 3 4
‘
oon
- ‘ .
ve }  y 5
t i ‘ z ‘ * ' >
- t
+, ~ * ~~
a ,
’ t * ' o
‘ e ’
. t ‘ 4 . 3 Ages
' f
* ’
>
k . of «sf
i »? or ‘
t t x
oh
‘
fa ‘ 4 ¢ a4 i, hy ,
f * E £ wf oth
A
~ . t i
‘ ~ be t
- +
i i i foie : i I oe 7
. .
ewe * te
™! J “ +
} ; f
“ fo. 6 a
N
y
' b ms “At.
, 18 Tne
e
sae
4% rf
:
‘
7 . ln -
a UP "3 bw, ON
&e ~
a
t 4 i
}
5
4
ee
9
’ 4
. z
we . a | — 2, . oo.

 
